ON MOTION FOR REHEARING.
MORROW, Presiding Judge.
In its substance and legal effect, the evidence is not materially different from that before the court on the former appeal. See Chisum v. State, 50 S. W. (2d) 321.
In the present instance, the bills of exception fail to comply with the essential requisites. They are particularly wanting in complying with the rule stated in Texas Jur., vol. 4, sec. 206, as follows: “The truth of the objections must be verified by the bill, that is, the bill must show that the objections stated are founded in fact and that the grounds of objection are true, and must set out such facts, and so much of the evidence as may be necessary for that purpose.” In section 209 of the same text is found the following: “Where the statement of facts contains all the evidence requisite to explain the bill of exception evidence need not be set out in the bill; but it shall be sufficient to refer to the same as it appears in the statement of facts.”
However, at the earnest insistence of counsel for the appellant, the bills of exception in the present case have been read and analyzed so far as possible in line with the elaborate argument of counsel. Touching the complaints of the rulings of the court, the following conclusions are stated:
The reception in evidence of the statement of the appellant that he had thrown certain locks into a dipping vat, which locks were later recovered and identified by Smart, the owner, was not improper; nor was the testimony of Smart that the appel*76lant admitted that he had entered the tent of Smart and removed therefrom property, including certain locks, claimed to have been taken from trunks, improperly received. The testimony of Smart that he left the premises in January, 1931, and left them locked, and upon his return a week later found his tent open and property removed was properly received.
The court properly ruled that the declarations of the appellant were not shown to be inadmissible due to his arrest. Apparently his declarations were either res gestae or competent under that part of the confession statute (article 727, C. C. P., 1925) in which such declarations result in the discovery of the fruits of the crime.
The appellant’s admission that he obtained other property belonging to Smart besides that which was recovered was not improperly received. In view of the appellant’s testimony of an innocent intention, the effort to secret himself and to escape from arrest was properly before the jury. Likewise, the evidence that he had been indicted for a felony was properly before the court in view of the fact that the appellant introduced testimony going to support his general reputation as a peaceable law-abiding citizen and also that he had sought a. suspension of his sentence.
The motion for rehearing is overruled.

Overruled.